Mr. Justice McSurely delivered the opinion of the court. Upon trial by the court, a jury being waived and defendant pleading guilty, the court adjudged him guilty of larceny as bailee of property of the value of $15. He was sentenced to imprisonment in the House of Correction in the City of Chicago for the term of one year and fined $1' and costs. By this writ of error defendant seeks a reversal, presenting no bill of exceptions and making only one point, namely, that the information is insufficient in that it omits the word “fraudulently” which, it is argued, is an essential word in the statute which provides for penalties for bailees who fraudulently convert property to their own use. The information charges that the defendant “then and there being the bailee of certain goods and chattels, to wit; one gent’s watch of the value of fifteen dollars ($15.00), the personal goods and chattels of the J. H. Mace Co., a corporation, the said Ralph Snyder did then and there wilfully and unlawfully convert the said watch to his own use and gain with the intent then and there to steal the same and to permanently deprive of same the said J. H. Mace Co., a corporation, the lawful owner thereof,” contrary to the form of statute in such case made and provided and against the peace and dignity of the People of the State of Illinois. It is unnecessary to determine whether or not the omission of the word “fraudulently” from the information makes it fatally defective, if the prosecution was under section 1, paragraph 389, chapter 38, Cahill’s Illinois Statutes. The information shows that the prosecution was not under this section of the statute, but under section 170, paragraph 388, chapter 38, .Cahill’s Statutes. This reads as follows: “If any bailee of any bank bill, note, money or other property, shall convert the same to his own use, with intent to steal the same, or secretes the same with intent so to do, he shall be deemed guilty of larceny.” The information is couched in virtually the language of this statute. No essential word or element is missing and it will be noted that the word “fraudulently” is not contained in this statute. This sufficiently charged the offense which, if committed, makes the offender guilty of larceny. People v. Valanchauskas, 324 Ill. 187; Young v. People, 193 Ill. 236; Bergman v. People, 177 Ill. 244. It has been repeatedly held that, where the offense is statutory, it is sufficient to allege the crime in the words of the statute, provided it sufficiently defines the crime. McCracken v. People, 209 Ill. 215. The judgment is affirmed. Affirmed. Matchett, P. J., and O’Connor, J., concur.